EXHIBIT 10.59

[            ] FIXED ALLOWANCE DEFERRED CASH AWARD

This Award Agreement governs your              Fixed Allowance deferred cash
award (your “Award”), granted to you effective              (the “Award Date’).
You should read carefully this entire Award Agreement, which includes the Award
Statement and any attached Appendix.

ACCEPTANCE

1. You Must Decide Whether to Accept this Award Agreement. To be eligible to
receive your Award, you must by the date specified agree to all the terms of
your Award by executing this Award Agreement and returning the executed
signature page in accordance with its instructions. By executing this Award
Agreement, you confirm your agreement to all of the terms of this Award
Agreement, including the arbitration and choice of forum provisions in Paragraph
13.

DOCUMENTS THAT GOVERN YOUR AWARD; DEFINITIONS

2. Your Award Statement. The Award Statement delivered to you contains some of
your Award’s specific terms. For example, it contains the amount of your Award
(the “Award Amount”).

3. Definitions. Capitalized terms that are not defined in the body of this Award
Agreement are defined in the Definitions Appendix, which also includes terms
that are defined in The Goldman Sachs Amended and Restated Stock Incentive Plan
(2015) (the “Plan”).

4. The Goldman Sachs Amended and Restated Stock Incentive Plan (2015). Certain
provisions of the Plan apply to this Award. Any reference to a Plan provision in
this Award Agreement means that such provision applies to this Award and that
such provision is expressly incorporated by reference into this Award Agreement.
Any references to “Grantee” in the Plan shall be deemed to refer to you, any
references to an “Award” shall be deemed to refer to this Award of deferred
cash, any references to “shares of Common Stock” shall be deemed to refer to the
Award Amount and any references to “delivery” shall be deemed to refer to
payment.

AWARD

5. Award. This Award constitutes an unfunded and unsecured promise to pay (or
cause to be paid) to you in cash, subject to the terms and conditions of this
Award Agreement, the Award Amount, plus applicable earnings as described in
Paragraph 8, on the date or dates provided in this Award Agreement.

VESTING OF YOUR AWARD

6. Vesting. Your Award is Vested. When an Award is Vested, it means that your
continued active Employment is not required for payment of that portion of your
Award. The terms of this Award Agreement (including conditions to payment)
continue to apply to your Vested Award.

PAYMENT OF YOUR AWARD AMOUNT; EARNINGS

7. Payment of the Award Amount. The Award Amount (less applicable withholding as
described in Paragraph 10(a)) will be paid to you in three substantially equal
installments in each of             ,              and              (each such
date, a “Payment Date”). Until such payment, you have only the rights of a
general unsecured creditor of the Firm. The Firm may accelerate any Payment Date
by up to 30 days.



--------------------------------------------------------------------------------

8. Earnings. During the period between the Date of Grant and the last applicable
Payment Date (or such earlier date as you may receive payment of all amounts due
to you under the Award), any unpaid portion of the Award Amount will be credited
with earnings on the last day of the calendar year that immediately precedes the
Payment Date at a rate of             , provided, however, in the event you
receive payment on a date earlier than the applicable Payment Date, any unpaid
portion of the Award Amount will be credited with the pro-rata portion of such
earnings (based upon the number of days in the calendar year in which such
payment occurs, or such other method as may be determined by the Firm). Such
credited earnings (less applicable withholding as described in Paragraph 10(a))
will be paid to you on each Payment Date in accordance with Paragraph 7 above.

EXCEPTIONS TO PAYMENT DATES

9. Accelerated Payment in the Event of a Qualifying Termination After a Change
in Control, Conflicted Employment or Death. In the event of your Qualifying
Termination After a Change in Control, Conflicted Employment or death, each as
described below, your Outstanding Award will be treated as described in this
Paragraph 9.

(a) You Have a Qualifying Termination After a Change in Control. If your
Employment terminates when you meet the requirements of a Qualifying Termination
After a Change in Control, an amount equal to any unpaid portion of your Award
will be paid to you.

(b) You Are Determined to Have Accepted Conflicted Employment.

(i) Generally. If your Employment terminates solely because you resign to accept
Conflicted Employment, as soon as practicable after the Firm has received
satisfactory documentation relating to your Conflicted Employment, an amount
equal to any unpaid portion of your Award will be paid to you. In addition, if,
following your termination of Employment, you notify the Firm and provide the
Firm with satisfactory documentation that you are accepting Conflicted
Employment, an amount equal to any unpaid portion of your Award will be paid to
you.

(ii) You May Have to Take Other Steps to Address Conflicts of Interest. The Firm
retains the authority to exercise its rights under the Award Agreement to take
or require you to take other steps it determines in its sole discretion to be
necessary or appropriate to cure an actual or perceived conflict of interest
(which may include a determination that the accelerated payment described in
Paragraph 9(b)(i) will not apply because such action is not necessary or
appropriate to cure an actual or perceived conflict of interest).

(c) Death. If you die, an amount equal to any unpaid portion of your Award will
be paid to the representative of your estate as soon as practicable after the
date of death and after such documentation as may be requested by the Firm is
provided to the Firm.

 

- 2 -



--------------------------------------------------------------------------------

OTHER TERMS, CONDITIONS AND AGREEMENTS

10. Additional Terms, Conditions and Agreements.

(a) You Must Satisfy Applicable Tax Withholding Requirements. Payment of your
Award is conditioned on your satisfaction of any applicable withholding taxes in
any manner described in Section 3.2 of the Plan (which includes the Firm
deducting or withholding amounts from any payment to you). To the extent
permitted by applicable law, the Firm, in its sole discretion, also may require
you to provide amounts equal to all or a portion of any Federal, state, local,
foreign or other tax obligations imposed on you or the Firm in connection with
the grant or payment of this Award by requiring you to remit such amount in cash
(or through payroll deduction or otherwise). In addition, if you are an
individual with separate employment contracts (at any time during and/or after
the Firm’s              fiscal year), the Firm, in its sole discretion, may
require you to provide for a reserve in an amount the Firm determines is
advisable or necessary in connection with any actual, anticipated or potential
tax consequences related to your separate employment contracts by requiring you
to remit such amount in cash (or through payroll deduction or otherwise). In no
event, however, does this Paragraph 10(a) give you any discretion to determine
or affect the timing of the payment of the Award or the timing of payment of tax
obligations.

(b) You Agree to Certain Consents, Terms and Conditions. By accepting this Award
you understand and agree that:

(i) You Agree to Certain Consents as a Condition to the Award. You have
expressly consented to all of the items listed in Section 3.3.3(d) of the Plan,
including the Firm’s supplying to any third-party recordkeeper of the Award or
other person such personal information of yours as the Firm deems advisable to
administer the Award, and you agree to provide any additional consents that the
Firm determines to be necessary or advisable;

(ii) You Are Subject to the Firm’s Policies, Rules and Procedures. You are
subject to the Firm’s policies in effect from time to time concerning
confidential or proprietary information;

(iii) You Will Be Deemed to Represent Your Compliance with All the Terms of Your
Award if You Accept Payment. You will be deemed to have represented and
certified that you have complied with all of the terms of this Award Agreement
when you accept payment of your Award;

(iv) Firm May Deliver Your Award into an Escrow Account. The Firm may establish
and maintain an escrow account on such terms (which may include your executing
any documents related to, and your paying for any costs associated with, such
account) as it may deem necessary or appropriate, and the payment of your Award
may initially be made into and held in that escrow account until such time as
the Firm has received such documentation as it may have requested or until the
Firm has determined that any other conditions or restrictions on payment
required by this Award Agreement have been satisfied;

(v) You Must Comply with Applicable Deadlines and Procedures to Appeal
Determinations Made by the Firm. In order to appeal a determination by the Firm,
or any of its delegates or designees, you must submit a written request for the
appeal within 180 days after receipt of any such determination. You must exhaust
all administrative remedies before seeking to resolve a dispute through
arbitration pursuant to Paragraph 13 and Section 3.17 of the Plan.

 

- 3 -



--------------------------------------------------------------------------------

(vi) You Agree that any Covered Person Shall Not Have Liability. In addition to
and without limiting the generality of the provisions of Section 1.3.5 of the
Plan, neither the Firm nor any Covered Person will have any liability to you or
any other person for any action taken or omitted in respect of this or any other
Award.

11. Non-transferability. Unless otherwise determined by the Firm, none of your
rights under this Award shall be permitted to be sold, exchanged, transferred,
assigned, pledged, hypothecated, fractionalized or otherwise disposed of,
whether voluntarily or involuntarily, and any purported sale, exchange,
transfer, assignment, pledge, hypothecation, fractionalization or other
disposition in violation of this Paragraph shall be void.

12. Right of Offset. Except as provided in Paragraph 15(f), the obligation to
make any payment under this Award Agreement is subject to Section 3.4 of the
Plan, which provides for the Firm’s right to offset against such obligation any
outstanding amounts you owe to the Firm and any amounts the Firm deems
appropriate pursuant to any tax equalization policy or agreement.

ARBITRATION, CHOICE OF FORUM AND GOVERNING LAW

13. Arbitration; Choice of Forum.

(a) BY ACCEPTING THIS AWARD, YOU ARE INDICATING THAT YOU UNDERSTAND AND AGREE
THAT THE ARBITRATION AND CHOICE OF FORUM PROVISIONS SET FORTH IN SECTION 3.17 OF
THE PLAN ARE EXPRESSLY INCORPORATED HEREIN BY REFERENCE AND WILL APPLY TO THIS
AWARD. THESE PROVISIONS, WHICH ARE EXPRESSLY INCORPORATED HEREIN BY REFERENCE,
PROVIDE AMONG OTHER THINGS THAT ANY DISPUTE, CONTROVERSY OR CLAIM BETWEEN THE
FIRM AND YOU ARISING OUT OF OR RELATING TO OR CONCERNING THE PLAN OR THIS AWARD
AGREEMENT WILL BE FINALLY SETTLED BY ARBITRATION IN NEW YORK CITY, PURSUANT TO
THE TERMS MORE FULLY SET FORTH IN SECTION 3.17 OF THE PLAN.

(b) To the fullest extent permitted by applicable law, no arbitrator will have
the authority to consider class, collective or representative claims, to order
consolidation or to join different claimants or grant relief other than on an
individual basis to the individual claimant involved.

(c) Notwithstanding any applicable forum rules to the contrary, to the extent
there is a question of enforceability of this Award Agreement arising from a
challenge to the arbitrator’s jurisdiction or to the arbitrability of a claim,
it will be decided by a court and not an arbitrator.

(d) All references to the New York Stock Exchange in Section 3.17 of the Plan
will be read as references to the Financial Industry Regulatory Authority.

(e) The Federal Arbitration Act governs interpretation and enforcement of all
arbitration provisions under the Plan and this Award Agreement, and all
arbitration proceedings thereunder.

(f) Nothing in this Award Agreement creates a substantive right to bring a claim
under U.S. Federal, state, or local employment laws.

 

- 4 -



--------------------------------------------------------------------------------

14. Governing Law. THIS AWARD WILL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES OF CONFLICT
OF LAWS.

CERTAIN TAX PROVISIONS

15. Compliance of Award Agreement and Plan with Section 409A. The provisions of
this Paragraph 16 apply to you only if you are a U.S. taxpayer.

(a) This Award Agreement is intended and will be construed to comply with
Section 409A (including the requirements applicable to, or the conditions for
exemption from treatment as, 409A Deferred Compensation), whether by reason of
short-term deferral treatment or other exceptions or provisions. The Firm will
have full authority to give effect to this intent. To the extent necessary to
give effect to this intent, in the case of any conflict or potential
inconsistency between the provisions of this Paragraph 15 and the other
provisions of this Award Agreement, this Paragraph 15 will govern.

(b) Payment of the Award will not be delayed beyond the date on which all
applicable conditions or restrictions on payment required by this Agreement are
satisfied. To the extent that any portion of this Award is intended to satisfy
the requirements for short-term deferral treatment under Section 409A, payment
for such portion will occur by the March 15 coinciding with the last day of the
applicable “short-term deferral” period described in Reg. 1.409A-1(b)(4) in
order for the payment of the Award to be within the short-term deferral
exception unless, in order to permit all applicable conditions or restrictions
on payment to be satisfied, the Firm elects, pursuant to Reg.
1.409A-1(b)(4)(i)(D) or otherwise as may be permitted in accordance with
Section 409A, to delay payment to a later date within the same calendar year or
to such later date as may be permitted under Section 409A, including Reg.
1.409A-2(b)(7) (in conjunction with Section 3.21.3 of the Plan pertaining to
Code Section 162(m)) and Reg. 1.409A-3(d). For the avoidance of doubt, if the
Award includes a “series of installment payments” as described in Reg.
1.409A-2(b)(2)(iii), your right to the series of installment payments will be
treated as a right to a series of separate payments and not as a right to a
single payment.

(c) Notwithstanding the timing provisions of Paragraph 9(c), the payment of the
Award referred to therein will be made after the date of death and during the
calendar year that includes the date of death (or on such later date as may be
permitted under Section 409A).

(d) The timing of payment pursuant to Paragraph 9(a) will occur on the earlier
of (i) the Payment Date or (ii) a date that is within the calendar year in which
the termination of Employment occurs; provided, however, that, if you are a
“specified employee” (as defined by the Firm in accordance with
Section 409A(a)(2)(i)(B) of the Code), payment will occur on the earlier of the
Payment Date or (to the extent required to avoid the imposition of additional
tax under Section 409A) the date that is six months after your termination of
Employment. For purposes of Paragraph 9(a), references in this Award Agreement
to termination of Employment mean a termination of Employment from the Firm (as
defined by the Firm) which is also a separation from service (as defined by the
Firm in accordance with Section 409A).

(e) The timing of payment referred to in Paragraph 9(b)(i) will be the earlier
of (i) the Payment Date or (ii) a date that is within the calendar year in which
the Firm receives satisfactory documentation relating to your Conflicted
Employment, provided that such payment will be made, and any Firm action
referred to in Paragraph 9(b)(ii) will be taken, only at such time as, and if
and to the extent that it, as reasonably determined by the Firm, would not
result in the imposition of any additional tax to you under Section 409A.

 

- 5 -



--------------------------------------------------------------------------------

(f) Paragraph 12 and Section 3.4 of the Plan will not apply to Awards that are
409A Deferred Compensation except to the extent permitted under Section 409A.

(g) Payment of the Award may be made, if and to the extent elected by the Firm,
later than the Payment Date or other date or period specified hereinabove (but,
in the case of any Award that constitutes 409A Deferred Compensation, only to
the extent that the later payment is permitted under Section 409A).

(h) You understand and agree that you are solely responsible for the payment of
any taxes and penalties due pursuant to Section 409A, but in no event will you
be permitted to designate, directly or indirectly, the taxable year of the
payment.

AMENDMENT AND CONSTRUCTION

16. Amendment. The Firm reserves the right at any time to amend the terms of
this Award Agreement; provided that, no such amendment will materially adversely
affect your rights and obligations under this Award Agreement without your
consent; and provided further that the Firm expressly reserves its rights to
amend the Award Agreement as described in Sections 1.3.2(h)(1), (2) and (4) of
the Plan. A modification that impacts the tax consequences of this Award or the
timing of payment of the Award will not be an amendment that materially
adversely affects your rights and obligations under this Award Agreement. Any
amendment of this Award Agreement will be in writing.

17. Construction, Headings. Unless the context requires otherwise, (a) words
describing the singular number include the plural and vice versa, (b) words
denoting any gender include all genders and (c) the words “include,” “includes”
and “including” will be deemed to be followed by the words “without limitation.”
The headings in this Award Agreement are for the purpose of convenience only and
are not intended to define or limit the construction of the provisions hereof.
References in this Award Agreement to any specific Plan provision will not be
construed as limiting the applicability of any other Plan provision.

18. Actions of the Firm. Any right, responsibility, act or omission that is
reserved to the Firm hereunder or to the Committee in the provisions of the Plan
that apply to this Award, may be taken by the Board of Directors of The Goldman
Sachs Group, Inc. (the “Board”), the Compensation Committee of the Board, the
individuals who from time to time constitute the administrative committee of the
SIP (the “SIP Committee”) or such other person or persons as the Board, the
Compensation Committee or the members of the SIP Committee may designate, and
each such person shall have the powers with respect to this Award as described
in Section 1.3.2 of the Plan, and may take actions in the manner described in
Section 1.3.3 of the Plan.

 

- 6 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, [            ] has caused this              Fixed Allowance
Deferred Cash Award Agreement to be duly executed and delivered as of the Award
Date.

[            ]

 

- 7 -



--------------------------------------------------------------------------------

DEFINITIONS APPENDIX

The following capitalized terms are used in this Award Agreement with the
following meanings:

(a) “409A Deferred Compensation” means a “deferral of compensation” or “deferred
compensation” as those terms are defined in the regulations under Section 409A.

(b) “Qualifying Termination After a Change in Control” means that the Firm
terminates your Employment other than for Cause or you terminate your Employment
for Good Reason, in each case, within 18 months following a Change in Control.

The following capitalized terms are used in this Award Agreement with the
meanings that are assigned to them in The Goldman Sachs Amended and Restated
Stock Incentive Plan (2015) (the “Plan”), as modified by Paragraph 4.

(a) “Award Agreement” means the written document or documents by which each
Award is evidenced, including any Award Statement.

(b) “Award Statement” means a written statement that reflects certain Award
terms.

(c) “Business Day” means any day other than a Saturday, a Sunday or a day on
which banking institutions in New York City are authorized or obligated by
Federal law or executive order to be closed.

(d) “Cause” means (i) the Grantee’s conviction, whether following trial or by
plea of guilty or nolo contendere (or similar plea), in a criminal proceeding
(A) on a misdemeanor charge involving fraud, false statements or misleading
omissions, wrongful taking, embezzlement, bribery, forgery, counterfeiting or
extortion, or (B) on a felony charge, or (C) on an equivalent charge to those in
clauses (A) and (B) in jurisdictions which do not use those designations,
(ii) the Grantee’s engaging in any conduct which constitutes an employment
disqualification under applicable law (including statutory disqualification as
defined under the Exchange Act), (iii) the Grantee’s willful failure to perform
the Grantee’s duties to the Firm, (iv) the Grantee’s violation of any securities
or commodities laws, any rules or regulations issued pursuant to such laws, or
the rules and regulations of any securities or commodities exchange or
association of which the Firm is a member, (v) the Grantee’s violation of any
Firm policy concerning hedging or pledging or confidential or proprietary
information, or the Grantee’s material violation of any other Firm policy as in
effect from time to time, (vi) the Grantee’s engaging in any act or making any
statement which impairs, impugns, denigrates, disparages or negatively reflects
upon the name, reputation or business interests of the Firm or (vii) the
Grantee’s engaging in any conduct detrimental to the Firm. The determination as
to whether Cause has occurred shall be made by the Committee in its sole
discretion and, in such case, the Committee also may, but shall not be required
to, specify the date such Cause occurred (including by determining that a prior
termination of Employment was for Cause). Any rights the Firm may have hereunder
and in any Award Agreement in respect of the events giving rise to Cause shall
be in addition to the rights the Firm may have under any other agreement with a
Grantee or at law or in equity.

(e) “Change in Control” means the consummation of a merger, consolidation,
statutory share exchange or similar form of corporate transaction involving GS
Inc. (a “Reorganization”) or sale or other disposition of all or substantially
all of GS Inc.’s assets to an entity that is not an affiliate of GS Inc. (a
“Sale”), that in each case requires the approval of GS Inc.’s shareholders under
the law of GS Inc.’s jurisdiction of organization, whether for such
Reorganization or Sale (or the issuance of securities of GS Inc. in such
Reorganization or Sale), unless immediately following such Reorganization or
Sale, either: (i) at least 50% of the total voting power (in respect of the
election of directors, or similar officials in the

 

- 8 -



--------------------------------------------------------------------------------

case of an entity other than a corporation) of (A) the entity resulting from
such Reorganization, or the entity which has acquired all or substantially all
of the assets of GS Inc. in a Sale (in either case, the “Surviving Entity”), or
(B) if applicable, the ultimate parent entity that directly or indirectly has
beneficial ownership (within the meaning of Rule 13d-3 under the Exchange Act,
as such Rule is in effect on the date of the adoption of the 1999 SIP) of 50% or
more of the total voting power (in respect of the election of directors, or
similar officials in the case of an entity other than a corporation) of the
Surviving Entity (the “Parent Entity”) is represented by GS Inc.’s securities
(the “GS Inc. Securities”) that were outstanding immediately prior to such
Reorganization or Sale (or, if applicable, is represented by shares into which
such GS Inc. Securities were converted pursuant to such Reorganization or Sale)
or (ii) at least 50% of the members of the board of directors (or similar
officials in the case of an entity other than a corporation) of the Parent
Entity (or, if there is no Parent Entity, the Surviving Entity) following the
consummation of the Reorganization or Sale were, at the time of the Board’s
approval of the execution of the initial agreement providing for such
Reorganization or Sale, individuals (the “Incumbent Directors”) who either
(A) were members of the Board on the Effective Date or (B) became directors
subsequent to the Effective Date and whose election or nomination for election
was approved by a vote of at least two-thirds of the Incumbent Directors then on
the Board (either by a specific vote or by approval of GS Inc.’s proxy statement
in which such persons are named as nominees for director).

(f) “Committee” means the committee appointed by the Board to administer the
Plan pursuant to Section 1.3, and, to the extent the Board determines it is
appropriate for the compensation realized from Awards under the Plan to be
considered “performance based” compensation under Section 162(m) of the Code,
shall be a committee or subcommittee of the Board composed of two or more
members, each of whom is an “outside director” within the meaning of Code
Section 162(m), and which, to the extent the Board determines it is appropriate
for Awards under the Plan to qualify for the exemption available under Rule
16b-3(d)(1) or Rule 16b-3(e) promulgated under the Exchange Act, shall be a
committee or subcommittee of the Board composed of two or more members, each of
whom is a “non-employee director” within the meaning of Rule 16b-3. Unless
otherwise determined by the Board, the Committee shall be the Compensation
Committee of the Board.

(g) “Common Stock” means common stock of GS Inc., par value $0.01 per share.

(h) “Conflicted Employment” means the Grantee’s employment at any U.S. Federal,
state or local government, any non-U.S. government, any supranational or
international organization, any self-regulatory organization, or any agency or
instrumentality of any such government or organization, or any other employer
determined by the Committee, if, as a result of such employment, the Grantee’s
continued holding of any Outstanding Award would result in an actual or
perceived conflict of interest.

(i) “Covered Person” means a member of the Board or the Committee or any
employee of the Firm.

(j) “Date of Grant” means the date specified in the Grantee’s Award Agreement as
the date of grant of the Award.

(k) “Employment” means the Grantee’s performance of services for the Firm, as
determined by the Committee. The terms “employ” and “employed” shall have their
correlative meanings. The Committee in its sole discretion may determine
(i) whether and when a Grantee’s leave of absence results in a termination of
Employment (for this purpose, unless the Committee determines otherwise, a
Grantee shall be treated as terminating Employment with the Firm upon the
occurrence of an Extended Absence), (ii) whether and when a change in a
Grantee’s association with the Firm results in a termination of Employment and
(iii) the impact, if any, of any such leave of absence or change in association
on Awards theretofore made. Unless expressly provided otherwise, any references
in the Plan or any Award Agreement to a Grantee’s Employment being terminated
shall include both voluntary and involuntary terminations.

 

- 9 -



--------------------------------------------------------------------------------

(l) “Firm” means GS Inc. and its subsidiaries and affiliates.

(m) “Good Reason” means, in connection with a termination of employment by a
Grantee following a Change in Control, (a) as determined by the Committee, a
materially adverse alteration in the Grantee’s position or in the nature or
status of the Grantee’s responsibilities from those in effect immediately prior
to the Change in Control or (b) the Firm’s requiring the Grantee’s principal
place of Employment to be located more than seventy-five (75) miles from the
location where the Grantee is principally Employed at the time of the Change in
Control (except for required travel on the Firm’s business to an extent
substantially consistent with the Grantee’s customary business travel
obligations in the ordinary course of business prior to the Change in Control).

(n) “Grantee” means a person who receives an Award.

(o) “GS Inc.” means The Goldman Sachs Group, Inc., and any successor thereto.

(p) “Outstanding” means any Award to the extent it has not been forfeited,
cancelled, terminated, exercised or with respect to which the shares of Common
Stock underlying the Award have not been previously delivered or other payments
made.

(q) “Section 409A” means Section 409A of the Code, including any amendments or
successor provisions to that Section and any regulations and other
administrative guidance thereunder, in each case as they, from time to time, may
be amended or interpreted through further administrative guidance.

(r) “Vested” means, with respect to an Award, the portion of the Award that is
not subject to a condition that the Grantee remain actively employed by the Firm
in order for the Award to remain Outstanding. The fact that an Award becomes
Vested shall not mean or otherwise indicate that the Grantee has an
unconditional or nonforfeitable right to such Award, and such Award shall remain
subject to such terms, conditions and forfeiture provisions as may be provided
for in the Plan or in the Award Agreement.

 

- 10 -